Citation Nr: 1122387	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an increased initial rating for cubital tunnel syndrome of little finger, ring finger and left forearm and hand, rated 10 percent disabling prior to December 1, 2009, and 20 percent disabling from that date.

3.  Entitlement to an initial compensable rating for left elbow olecranon bursitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from July 1988 to July 1992 and from February 1999 to February 2005.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Notice of Disagreement was filed in December 2008, a Statement of the Case (SOC) was issued in July 2009, and a Substantive Appeal was received in August 2009.  

The Veteran testified at a hearing before the Board in March 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the SOC was provided to the Veteran in July 2009.  Thereafter, additional evidence, including VA outpatient treatment records, private treatment records and a December 2009 VA examination report related to the Veteran's cubital tunnel syndrome of little finger, ring finger and left forearm and hand, and left elbow disabilities were obtained by the RO prior to transfer of the record to the Board.  By rating action of December 2009, the evaluation assigned for the Veteran's cubital tunnel syndrome was increased to 20 percent, effective the date of the above-noted VA examination.  Moreover, VA outpatient treatment records dated in October 2010 related to the Veteran's claimed right knee disability were obtained by the RO prior to transfer of the record to the Board.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence and issuance of a Supplemental Statement of the Case (SSOC).  38 C.F.R. § 19.37.  There are no legal provisions for waiver of evidence received by the RO prior to transfer of the file to the Board.  Cf. 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record, to include all evidence received since the July 2009 SOC, and determine if service connection for a right knee disability and increased initial ratings for the cubital tunnel syndrome of little finger, ring finger and left forearm and hand, and left elbow disabilities are warranted.  The Veteran should be furnished a SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


